             Case MDL No. 2997 Document 91 Filed 04/09/21 Page 1 of 3




                          BEFORE THE UNITED STATES JUDICIAL PANEL
                               ON MULTIDISTRICT LITIGATION



IN RE: BABY FOOD MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY LITIGATION                    MDL NO. 2997

                           NOTICE OF POTENTIAL TAG-ALONG ACTION

       Pursuant to Rules of Procedure 6.2(d) and 7.1(a) for the United States Judicial Panel on

Multidistrict Litigation, Plaintiff Caitlin Williams, individually and on behalf of all others similarly

situated, notifies the Clerk of the Panel of the potential tag along action listed on the attached

schedule of Action.

       A docket sheet and complaint is attached. Plaintiffs’ complaint involves common factual

questions with those actions involved in the pending Motion to Transfer Actions [D.E. 1].



Dated: April 9, 2021

                                                       WORDEN THANE P.C.


                                                       /s/ Martin Rogers
                                                       Martin Rogers
                                                       Jesse Kodadek
                                                       Jennifer Shannon
                                                       WORDEN THANE P.C.
                                                       321 W. Broadway St., Ste. 300
                                                       Missoula, MT 59802
                                                       (406) 721-3400
                                                       mrogers@wordenthane.com
                                                       jkodadek@wordenthane.com
                                                       jshannon@wordenthane.com

                                                       Attorneys for Plaintiff




                       NOTICE OF POTENTIAL TAG-ALONG ACTION —PAGE 1
            Case MDL No. 2997 Document 91 Filed 04/09/21 Page 2 of 3




                        BEFORE THE UNITED STATES JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION



IN RE: BABY FOOD MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY LITIGATION                    MDL NO. 2997

                         NOTICE OF POTENTIAL TAG-ALONG ACTION

 No.   Plaintiff(s)           Defendant(s)          District        Civil Action   Judge
                                                                    No.
 1.    Caitlin Williams,      Nurture, Inc.; John   Montana         9:21-cv-       Hon. Dana L.
       individually and on    Does 1-50; and                        00044-DLC      Christensen
       behalf of all others   ABC Businesses
       similarly situated     1-20




                      NOTICE OF POTENTIAL TAG-ALONG ACTION —PAGE 2
            Case MDL No. 2997 Document 91 Filed 04/09/21 Page 3 of 3




                          BEFORE THE UNITED STATES JUDICIAL PANEL
                               ON MULTIDISTRICT LITIGATION



IN RE: BABY FOOD MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY LITIGATION                  MDL NO. 2997


                                    Certificate of Service

       Pursuant to Rule of Procedure 4.1(a) for the United States Judicial Panel on Multidistrict

Litigation, I certify that on April 9, 2021 I filed the foregoing document with MDL’s CM/ECF

system, which sends electronic notice to counsel of all other parties in all involved actions,

including Nurture, Inc.



                                                WORDEN THANE P.C.
                                                Attorneys for Plaintiff


                                                /s/ Martin Rogers
                                                Martin Rogers




                     NOTICE OF POTENTIAL TAG-ALONG ACTION —PAGE 3
